         Case 1:21-cv-00100-EGS Document 23 Filed 01/28/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                           )
NANCY GIMENA HUISHA-HUISHA, et al.,                        )
                                                           )
Plaintiffs,                                                )
                                                           )
                                                           )
v.                                                         ) No. 1:21-CV-00100-EGS
                                                           )
DAVID PEKOSKE, Acting Secretary of Homeland                )
Security, in his official capacity, et al.,                )
                                                           )
Defendants.                                                )
                                                           )


                 PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

         Plaintiffs are six families that fled their countries to seek asylum and other forms of

 humanitarian protection in the United States. All face summary expulsion pursuant to

 unlawful Title 42 Process, without any hearing or access to the protections to which they

 should be entitled under immigration laws. The six families seek to represent the following

 class under Federal Rules of Civil Procedure 23(a) and 23(b)(2):

         All noncitizens who (1) are or will be in the United States; (2) come to the United

         States as a family unit composed of at least one child under 18 years old and that

         child’s parent or legal guardian; and (3) are or will be subjected to the Title 42

         Process.

         This motion is based on the attached memorandum of law and evidence submitted

 in support, as well as the other filings submitted in this case. Pursuant to LCvR 7(m),

 Plaintiff contacted counsel for the government for their position on this motion prior to

 filing. Government counsel stated that Defendant’s oppose this motion.




                                                 1
        Case 1:21-cv-00100-EGS Document 23 Filed 01/28/21 Page 2 of 2




Dated: January 28, 2021                       Respectfully submitted,

                                                 /s/ Celso J. Perez_____________________
Stephen B. Kang*                                 Celso J. Perez (D.C. Bar No. 1034959)
Cody Wofsy*                                      Lee Gelernt*
Morgan Russell*                                  Daniel A. Galindo*
American Civil Liberties Union Foundation,       Omar Jadwat*
Immigrants’ Rights Project                       Ming Cheung*
39 Drumm Street                                  American Civil Liberties Union Foundation,
San Francisco, CA 94111                          Immigrants’ Rights Project
Tel: (415) 343-0770                              125 Broad Street, 18th Floor
                                                 New York, NY 10004
Andre Segura                                     Tel: (212) 549-2600
Kathryn Huddleston
Rochelle Garza                                   Robert Silverman*
Brantley Shaw Drake                              Irit Tamir*
American Civil Liberties Union Foundation        Oxfam America
of Texas, Inc.                                   Boston, MA 02115, Suite 500
5225 Katy Freeway, Suite 350                     Tel: (617) 482-1211
Houston, Texas 77007
Tel: (713) 942-8146                              Scott Michelman (D.C. Bar No. 1006945)
                                                 Arthur B. Spitzer (D.C. Bar No. 235960)
Tamara F. Goodlette*                             American Civil Liberties Union Foundation of
Refugee and Immigrant Center for                 the District of Columbia
Legal Education and Legal Services               915 15th Street NW, Second Floor
(RAICES)                                         Washington, D.C. 20005
802 Kentucky Avenue                              Tel: (202) 457-0800
San Antonio, TX 78201
Tel: (210) 960-3206                              Jamie Crook (D.C. Bar No. 1002504)
                                                 Karen Musalo
Karla M. Vargas**                                Center for Gender & Refugee Studies
Texas Civil Rights Project                       200 McAllister St.
1017 W. Hackberry Ave.                           San Francisco, CA 94102
Alamo, Texas 78516                               Tel: (415) 565-4877
Tel: (956) 787-8171
                                                 Attorneys for Plaintiffs

                                                 *Pro hac vice application forthcoming
                                                 **Admitted pro hac vice




                                             2
